       Case: 1:19-cr-00760-DAP Doc #: 20 Filed: 04/02/20 1 of 3. PageID #: 56




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                     :      CASE NO. 1:19-CR-760
                                              :
                       Plaintiff,             :
                                              :      JUDGE DAN A. POLSTER
       vs.                                    :
                                              :
LAURA L. SMITH,                               :      DEFENDANT’S UNOPPOSED
                                              :      MOTION TO CONTINUE
                       Defendant.             :      PRETRIAL AND ALL
                                              :      RELATED DEADLINES
                                              :

       Defendant Laura L. Smith, through counsel, respectfully moves this Honorable Court to

continue the pretrial and for a commensurate extension of all dates/deadlines in the pretrial order

for at least 60 days. The pretrial/change of plea hearing is presently scheduled for April 29, 2020.

The reason for this request is related to the COVID-19 pandemic. Government counsel Brian M.

McDonough has no objection to this motion.

       As of the date of this motion, the President has declared a national public health emergency,

and the Governor of the State of Ohio has declared a public health emergency throughout the state

and issued a “stay at home” order, both in response to the spread of the Coronavirus Disease 2019

(COVID-19). The Centers of Disease Control and Prevention (CDC) and other health authorities

have advised people to take precautions to reduce the exposure to COVID-19 and to slow the

spread of the disease. An important part of the CDC recommendations is social distancing: keeping

an appropriate physical distance between people, and particularly in public settings.
       Case: 1:19-cr-00760-DAP Doc #: 20 Filed: 04/02/20 2 of 3. PageID #: 57



       Chief Judge Gaughan issued General Order 2020-05, which addresses the urgency of the

COVID-19 pandemic and the need to adjust criminal trial calendars in acknowledgement of the

national threat from the virus. On March 23, 2020, a further Amended General Order 2020-05-

01was issued, which addresses the urgency of reducing the size of public gatherings and reduce

unnecessary travel and the need to close the Court to the public until May 1, 2020.

       Defense counsel needs additional time to review discovery with Ms. Smith. On December

13, 2019, Ms. Smith was released on a Personal Recognizance Appearance Bond. February 2020,

Ms. Smith gave birth and is home recovering with her newborn child. Due to the global pandemic

counsel cannot meet with Ms. Smith to review discovery and counsel is unclear when in the near

future. The additional time is also needed to effectively prepare any pretrial motions, consider a

plea offer or prepare for a possible trial. The request for this continuance is made in the interest

of justice and not for needless delay. The interests of justice far outweigh the public’s interest in

a speedy trial and would best be served by granting this motion. See, 18 U.S.C. § 3161(h)(7)(A).

       Undersigned counsel spoke with Ms. Smith by telephone. Ms. Smith confirmed to counsel

she agrees with the request to continue the pretrial and related deadlines and she intends to waive

her right to a speedy trial. Ms. Smith understands her right to a speedy trial and agrees to waive

that right. On January 31, 2020, Ms. Smith previously waived her speedy trial rights. (Dkt. 19).

       Having full and complete knowledge of the foregoing factors and the specific rights and

requirements provided and set forth under Section 3161, Ms. Smith hereby move this Honorable

Court for a continuance for the trial date beyond the seventy (70) day limitation set forth in Title

18, Section 3161 et seq.




                                                 2
       Case: 1:19-cr-00760-DAP Doc #: 20 Filed: 04/02/20 3 of 3. PageID #: 58



       For the reasons set forth above, defendant Laura L. Smith requests that this Court grant the

motion for continuance of the pretrial/change of plea hearing and related deadlines in this case for

at least 60 days.



                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender
                                              Ohio Bar: 0051928


                                              s/Debra Kanevsky Migdal
                                              DEBRA KANEVSKY MIGDAL
                                              Ohio Bar No. 0058762
                                              Assistant Federal Public Defender
                                              Office of the Federal Public Defender
                                              Akron Centre Plaza
                                              50 S. Main Street, Ste. 700
                                              Akron, OH 44308
                                              Phone 330-375-5739; Fax 330-375-5738
                                              Email: debra_migdal@fd.org




                                                 3
